ICane, J. P. (concurring in part and dissenting in part).
We agree that the verdict, as reduced by the trial court, is excessive. However, we do not agree that the mere reduction of the award will produce an acceptable result. First, the unusual posture of this case at the time of its submission to the jury made it ripe for an excessive award. After some six weeks of trial, during which time the jury was exposed to an array of expert witnesses who described in detail the devastating and tragic consequences of the treatment received by the infant plaintiff (hereinafter plaintiff) and the projected enormous future costs, the jury was abruptly left with a lone defendant of questionable liability.
Throughout plaintiffs’ case, counsel for defendant Dr. Martin E. McKneally (hereinafter defendant), as a matter of strategy, had elected to limit his participation in the trial, and instead to rely upon extensive cross-examination of plaintiffs’ expert witnesses by counsel for those defendants who ultimately settled with plaintiffs, thus removing defendant from the glare of liability. The record demonstrates the efficacy of this decision, as well as a sound basis for the well-founded conviction by defendant of his lack of responsibility for the injuries and damages sustained by plaintiffs. Yet the jury, *70uninformed of the amounts received by plaintiffs from the settling parties, and undoubtedly bewildered by the turn of events, was left suddenly in a vacuum where its emotions could be charged only with the deepest sympathy. Under such circumstances, it was inevitable that the jury’s deliberations would produce a distorted result. Such a verdict should not stand, for the mischief caused thereby improperly influences the measurement of the average severity of jury awards (see, Danzon, New Evidence on the Frequency and Severity of Medical Malpractice Claims [Rand Corporation, R-3410-ICJ, 1986]).
In addition, we find the expert testimony projecting future costs and loss of earnings far too speculative and without adequate safeguards to insure a sufficient foundation for its admission into evidence. It is axiomatic that loss of earnings must be shown with reasonable certainty and not be speculative in character (36 NY Jur 2d, Damages, § 68, at 118). The measure of damages must be based, in part, upon the earning capacity of the injured person before and after the accident (25A CJS, Damages, § 162 [8], at 105). Here, there was no proper foundation to support the expert’s testimony which established prospective earnings for a 22-month-old infant at $1,302,928. Projections of an individual’s earnings for such a prolonged period are inherently speculative and, when based solely upon mathematical computations and subjective reasoning, are prejudicial, lack the requisite probative value, and are accordingly inadmissible (see, Franchell v Sims, 73 AD2d 1).
The same reasoning must apply to the projected amounts for future care and custodial costs. During the 77-year life expectancy of an infant such as plaintiff, many social and economic changes are inevitable and, again, mere mathematical and theoretical computations do not suffice to paint the true picture, particularly in view of the actual costs incurred up to the time of trial. We cannot overlook the fact that these mathematical computations of projected costs, made by an expert witness, were founded upon the subjective determination of the witness as to events to take place in the distant future. We recognize that his testimony was uncontroverted. However, as previously indicated, the parties that were expected to produce contrary evidence chose instead to settle at the conclusion of the trial, leaving this marginally liable defendant to answer to a jury which had no choice but to accept the uncontradicted, yet excessive measures of damages placed before them.
*71Finally, concern for the size of jury awards in malpractice litigation and the lump-sum payment of such awards has been the focus of considerable legislative activity. For example, although not applicable to this appeal, we note that the standard for appellate review of monetary awards has been changed from "shocking the conscience of the court” to that which "deviates materially from what would be reasonable compensation” (CPLR 5501 [c], as amended by L 1986, ch 682, § 10, eff July 30, 1986). Additionally, had this action been commenced on or after July 1, 1985, the verdict returned would have been "structured” in accord with specific statutory requirements, which include an immediate payment of a portion of the damages and, among other things, an annuity contract for the payments of future damages in periodic installments (CPLR 5031). In the case of an infant, the court could arguably direct that even an agreed settlement be so "structured” (Siegel, Practice Commentary, McKinney’s Cons Laws of NY, Book 7B, art 50-A, at 638 [1987 Supp Pamph]). In our view, the circumstances of this type of case require such a direction in the absence of present statutory authority, for if such a procedure were followed, the ultimate benefits paid to plaintiff throughout her lifetime could, with proper guidance and planning, be far in excess of the $2,000,000 actually paid in settlement.
All of these considerations suggest further scrutiny of the naked application of economic theory to legal principle when projecting future events. As is demonstrated by the result in this case, internal flaws in the testimony presented by "expert economists” magnify and distort the actual present monetary liability of those defendants ultimately held responsible. Accordingly, and for the reasons stated, we would reverse the judgment so entered and order a new trial on the issue of damages.
Mikoll and Yesawich, Jr., JJ., concur with Main, J.; Kane, J. P., and Harvey, J., concur in part and dissent in part in an opinion by Kane, J. P.
Judgment modified, on the law and the facts, with costs to plaintiffs, and a new trial ordered as to the issue of damages only, unless, within 20 days after service of a copy of the order to be entered upon this decision with notice of entry, plaintiff Melinda Merrill shall stipulate to reduce the amount of the verdict in her favor to $6,143,130, in which event, the judgment, as so reduced, is affirmed.